Title: To Alexander Hamilton from Samuel Hodgdon, 10 September 1799
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir—
            Philadelphia 10th September 1799
          
          I have received your letter of the 30th ultimo, this morning—when it has been detaind I am not informed—I have received an Artillery Coat and Vest from Colonel Stevens and have put them into the hands of the Contractor to serve as Patterns for any he may have orders to make—
          shall be glad to receive the Cavalry Coat, as they, under an idea of an alteration, have been suspended—they may soon be compleated—I have no information of the number of Artillery Coats to be made, but I am fearful their will be some misunderstanding in that business—I understand the Contractor has materials for the whole number wanted, and I have also been informed that Colonel Stevens expects to make as many as will be wanted—will not this give a duplicate supply or is a double quantity intended? Colonel Stevens informs me he has orders to make Coats and Vests for the 2 & 3 Regiments of Infantry—the Contractor here says the whole number of Infantry Coats are Cut and in the hands of the persons employed to make them—I only mention these circumstances that as I cannot doubt but the arrangement is well considered, and that all the Clothing making will be wanted—The returns you mention would have been furnished as was expected weekly, but for the derangement that has taken place here, and because for a considerable time no attention worthy of notice in the delivery of Clothing has occured—You may expect a return shortly, and a continuance of them—The Purveyor—Francis, lies very ill with the Gout in his stomach—the City is in a healthy state any reports to the contrary notwithstanding—
          With respectful consideration I am sir, Your Most Obedient servant
          
            Samuel Hodgdon
          
          General A Hamilton
        